Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: The List of Reference numbers on Page 28 is an incomplete list.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “or a first wavelength range” should read “or the first wavelength range” in Line 6.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “or a second wavelength range” should read “or the second wavelength range” in Line 9.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “a filter material” should read “the filter material” in Line 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “at least one carrier” should read “the carrier material” in Line 2.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “at least one area with a carrier material and a filter material which is provided externally on the carrier material, internally on the carrier material and/or between at least two layers of the carrier material and/or is embedded in the carrier material, wherein the filter material is selected from the group composed of:  perylene derivatives” should read “the at least one area with the carrier material and the filter material which is provided externally on the carrier material, internally on the carrier material and/or between the at least two layers of the carrier material and/or is embedded in the carrier material, wherein the filter material is selected from the group composed of: the perylene derivatives”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is unclear as to which group (A or B) is to be selected via the and/or in line 10. When group B is selected from Claim 1, Claims 7-10, and 12-13 do not have antecedent basis for any subject claimed in group A nor the second temperature for any of the dependent claims. When group A is selected, Claims 2-6, 11, 14-15, and 26 do not have any antecedent basis for any subject claimed in group B nor the filter material in any of the dependent materials. It is unclear how Group A and B are supposed to be interpreted by the Office.
Claim 1 recites the limitation "the dental material" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " provided externally on the carrier material, internally on the carrier material and/or between at least two layers of the carrier material and/or is embedded in the carrier material". It is unclear how the filter material could be internally on the carrier material and between two layers and embedded.
The term “in particular” in claim 1 and claim 26 causes the claim to be unclear. It is unclear which of the perylene derivatives is to be selected from the group in this context as each perylene derivative listed may cause various different reactions and interpretation of dependent claims. Furthermore, it is unclear if each of the perylenes are required or optional via the current recitation. 
Claim 2 recites the limitation “the area of the wall” and “a filter material” in Line 2, "the second temperature range" in Line 5, and “the second wavelength or the second wavelength range” in Line 6.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis with respect to group B and  group A, as some of the limitations are in group A and other are in group B. Further, if group B is selected, it is unclear if “a filter material” is the same filter material previously claimed in group B or a different filter material. 
Claims 3, 5, 14 recites the limitation "the group" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the area of the wall” in Line 2.  There is insufficient antecedent basis for this limitation in the claim if option B) is selected.
Claim 5 recites the limitation “the ligand geometry” and “the coordination number” and “the crystal field” in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the thermochromic material" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the carrier material referred to in Claim 1 group B) or a different carrier material. 
Claim 6 recites the limitation “at least one carrier material” in Line 2. It is unclear if the claimed carrier material is trying to reference the claimed carrier material in Claim 1, Option B or if it is a different carrier material.
Claim 6 recites the limitation " provided externally on the carrier material, internally on the carrier material and/or between at least two layers of the carrier material and/or is embedded in the carrier material". It is unclear how the filter material or thermochromic material could be internally on the carrier material and between two layers and embedded.
Claim 7 recites the limitation "the quotient of the transmittance" in Line 2 and “the area” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the transmittance of the wall in at least the first temperature range with respect to radiation at least of the first wavelength or the first wavelength range is greater than 5.” It is unclear how the that the first wavelength or wavelength range can be impermeable to the radiation in Claim 1 but still transmit light as Claimed in Claim 7.
Claim 8 recites the limitation "the side" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a transmission area which, at least in the second temperature range, is permeable to radiation of the second wavelength or the second wavelength range” in Line 2. It is unclear when group A) is selected if the transmission area the at least one area as referred to in Claim 1 or a different area.
Claims 10 and 11 recite the limitation "a radiation-curable dental material" in Line 2.  It is unclear if the radiation-curable dental material differs from that the dental material that has been previously claimed. The Office suggests amending the claims to include further comprising in place of “comprising” as Claim 1 refers to a device for “storage and application”.
Claim 15 recites the limitation "the application tip" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “preferably” in claim 15 causes the claim to be unclear. It is unclear if the outlet cross-sectional area must be within the range. Furthermore, it is unclear if the outlet are is required or optional via the current recitation. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 states “perylene skeleton” in group B) is selected which is interpreted by the office as any perylene derivative. Claim 1 states various specific perylene derivatives to which Claim 3 must further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 depends from Claim 1, which contains the same claimed language and does not further limit the claim it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fritze (US 20140212836).
Regarding Claim 1, Fritze, in the same field of endeavor, discloses a device (1) for storage and application (abstract), comprising a cavity (5) for storage of the dental material (Paragraph [0007]) and a wall 6 surrounding the cavity 5, wherein the wall (6), in at least a first temperature range (Paragraph [0016], it is inherent that this is at a temperature), is impermeable to radiation of a first wavelength range in the range of 100 nm to 500 nm (Paragraph [0016]), and wherein the wall (6) A) has at least one area (Paragraph [0045]) which, at least in a second temperature range (Paragraph [0016]), is permeable to radiation of a second wavelength range in the range of 600 nm to 50,000 nm (Paragraph [0016] discloses that it is permeable to visible light).
Regarding Claim 7, Fritze discloses the quotient of the transmittance (Paragraph [0039]; as disclosed by ScienceDirect transmittance is the ratio of light passing through, therefore the quotient would be the light not passed through and the light passed through) of the area of the wall (Paragraph [0045]), at least in the second temperature range (Paragraph [0016]), with respect to radiation of the second wavelength or the second wavelength range (Paragraph [0016]) and the transmittance of the wall (6) in at least the first temperature range (Paragraph [0016]) with respect to radiation at least of the first wavelength or the first wavelength range is greater than 5 (Paragraph [0016] teaches blocking all of UV light, meaning that no UV light is permeable to the device and the visible light is completely permeable to the device, therefore the quotient will be greater than 5).
Regarding Claim 13, Fritze discloses an absorption area (Paragraph [0039] discloses that the cavity is made of a material that filters light and allows certain wavelengths to enter) in the cavity (5) comprising or consisting of an absorbent material (Paragraph [0039]; it is inherent that the filter is absorbent if it allows a specific wavelength to pass through) which, at least in the second temperature range, has an absorbance with respect to radiation of the second wavelength or the second wavelength range of more than 50% (Paragraphs [0016] and [0064]; the second wavelength is completely permeable and is therefore completely absorbed)	
Regarding Claim 14, Fritze discloses the device is a compule (Figure 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11, 13-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20180214247) in view of Fritze and Yamada (US 5190800).
Regarding claim 1 and 26, Sharma, in the same field of endeavor, discloses a device (Figure 4D) for storage and application (abstract), comprising a cavity (552A) for storage of the dental material and a wall (boxed in below) surrounding the cavity (552A). Sharma discloses the container holding a material which cures when exposed to UV light and exposure to visible light heats the material to reduce viscosity (Paragraph [0161, 0139, 0166])

    PNG
    media_image1.png
    771
    256
    media_image1.png
    Greyscale

Sharma does not disclose wherein the wall in at least a first temperature range, is impermeable to radiation of a first wavelength range in the range of 100 nm to 500nm and A) has at least one area (Paragraph [0045]) which, at least in a second temperature range (Paragraph [0016]), is permeable to radiation of a second wavelength range in the range of 600 nm to 50,000 nm (Paragraph [0016] discloses that it is permeable to visible light) and B) has at least one area with a carrier material and a filter material which is embedded in the carrier material and the filter material is selected from the group composed of perylene derivatives.
Fritze discloses wherein the wall in at least a first temperature range, is impermeable to radiation of a first wavelength range in the range of 100 nm to 500nm and A) has at least one area (Paragraph [0045]) which, at least in a second temperature range (Paragraph [0016]), is permeable to radiation of a second wavelength range in the range of 600 nm to 50,000 nm (Paragraph [0016] discloses that it is permeable to visible light) and B) has at least one area with a carrier material 12 and a filter material (12 contains a light filter, see Paragraph [0051]) which is embedded in the carrier material (Paragraph [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma’s dental device with Fritze’s wall impermeable to a temperature range in order to block UV light from curing the dental material and allow for visible light to pass through to heat the material to then change the temperature of the dental material to reduce its viscosity.
Yamada, in the same field of endeavor, discloses the filter material is selected from the group composed of perylene derivatives (Column 2, Lines 9-40). The perylene derivatives that are interpreted by the Office as just perylene derivatives as the clauses following do not determine if the specific formulas of perylene are required or are optional, it is therefore interpreted as perylene and its derivatives are required but the specific compounds listed are not required. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sharma/Fritze’s dental device with Yamada’s filter material composed of perylene as perylene is a known pigment to absorb light in the visible light range (Column 2, Lines 9-40) to ensure that the light is delivered to the material in order to heat it and reduce its viscosity. 
In regards to Claim 2, Sharma does not disclose the area of the wall comprises or is composed of a filter material, wherein the filter material, at least in the first temperature range, has a transmittance with respect to radiation of  the first wavelength range of less than 10%, wherein the filter material, at least in the second temperature range, has a transmittance with respect to radiation of the second wavelength range of more than 50%.
Fritze discloses the area of the wall (Paragraph [0039]) comprises or is composed of a filter material (Paragraphs [0039]), wherein the filter material, at least in the first temperature range, has a transmittance with respect to radiation of  the first wavelength range of less than 10% (Paragraph [0016]; the transmittance would be less than 10% because no UV is permeable), wherein the filter material (Paragraph [0016]), at least in the second temperature range, has a transmittance with respect to radiation of the second wavelength range of more than 50% (Paragraph [0016]; the transmittance is greater than 50% as all visible light is permeable). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma’s dental device with Fritze’s wall impermeable to a temperature range as no UV light is permeable in order to prevent the curing of the material and the visible light is permeable in order to effectively heat the material in order to decrease the viscosity.
Regarding Claim 3, Sharma/Fritze does not disclose the filter material is selected from the group composed of substances with a perylene skeleton, aromatic diazo compounds and combinations thereof.
Yamada discloses the filter material is selected from the group composed of substances with a perylene skeleton (Column 2, Lines 9-40 states perylene derivatives which according to ScienceDirect includes perylene skeletons. It is interpreted by the Office that the combinations of the substances can be composed of solely perylene skeletons. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sharma/Fritze’s dental device with Yamada’s filter material composed of perylene as perylene is a known pigment to absorb light in the visible light range (Column 2, Lines 9-40) to ensure that the light is delivered to the material in order to heat it and reduce its viscosity. 
Regarding Claim 6, Sharma does not disclose the wall comprises at least one carrier material, wherein the filter material is embedded in the carrier material.
Fritze discloses the wall (6) comprises at least one carrier material (paragraph [0039]), wherein the filter material (Paragraph [0039])  is provided externally on the carrier material (Paragraph [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharm’s dental device with Fritze’s carrier material with a filter material  in order to effectively block short-wave visible light and UV light and transmits long-wave visible light. The optical filter is designed as a cut-off filter with a sharp transition between the transmission range and the blocking range (Paragraph [0039]).
Regarding Claim 7, Sharma does not disclose the quotient of the transmittance of the area of the wall, at least in the second temperature range, with respect to radiation of the second wavelength or the second wavelength range and the transmittance of the wall in at least the first temperature range with respect to radiation at least of the first wavelength or the first wavelength range is greater than 5.
Fritze discloses the quotient of the transmittance (Paragraph [0039]; as disclosed by ScienceDirect transmittance is the ratio of light passing through, therefore the quotient would be the light not passed through and the light passed through) of the area of the wall (Paragraph [0045]), at least in the second temperature range (Paragraph [0016]), with respect to radiation of the second wavelength or the second wavelength range (Paragraph [0016]) and the transmittance of the wall (6) in at least the first temperature range (Paragraph [0016]) with respect to radiation at least of the first wavelength or the first wavelength range is greater than 5 (Paragraph [0016] teaches blocking all of UV light, meaning that no UV light is permeable to the device and the visible light is completely permeable to the device, therefore the quotient will be greater than 5). It would have been obvious to one of ordinary skill in the art to have modified Sharma’s device with Fritze’s quotient of transmittance in order to allow for visible light to pass through the device while completely blocking the UV light in order to heat the dental material to change the viscosity of the dental material.
The proposed modification would be to modify Sharma’s compule with Fritze’s compule to allow for visible light to pass through while UV light is blocked completely so that the dental material is able to heat up and reduce its viscosity without being cured by UV light.
Regarding Claim 11, Sharma discloses the cavity (552A) a radiation-curable dental material (Paragraph [0109]), which is a single-component composite composition comprising fillers (Paragraph [0109]).
Regarding Claim 13, Sharma/Fritze/Yamada does not disclose the device comprises an absorption area in the cavity comprising or consisting of an absorbent material which, at least in the second temperature range, has an absorbance with respect to radiation of the second wavelength or the second wavelength range of more than 50% 
Fritze discloses the device comprises an absorption area (Paragraph [0039] discloses that the cavity is made of a material that filters light and allows certain wavelengths to enter) in the cavity (5) comprising or consisting of an absorbent material (Paragraph [0039]; it is inherent that the filter is absorbent if it allows a specific wavelength to pass through) which, at least in the second temperature range, has an absorbance with respect to radiation of the second wavelength or the second wavelength range of more than 50% (Paragraphs [0016] and [0064]; the second wavelength is completely permeable and is therefore completely absorbed)	. It would have been obvious to one of ordinary skill in the art to have modified Sharma’s device with Fritze’s absorption area in order to allow for visible light to pass through the device which absorbing UV light in order to heat the dental material to change the viscosity of the dental material.
The proposed modification would be to modify Sharma’s compule with Fritze’s compule to allow for visible light to pass through while UV light is absorbed so that the dental material is able to heat up and reduce its viscosity without being cured by UV light.
Regarding Claim 14, Sharma discloses the device is a compule (Figure 4D). 
Regarding Claim 15, Sharma does not disclose the application tip comprises an outlet opening for the dental material, wherein the outlet opening preferably has an outlet cross-sectional area in the range of 0.2 to 3.0 mm2
Fritze discloses the application tip (3) comprises an outlet opening for the dental material (4), wherein the outlet opening preferably has an outlet cross-sectional area in the range of 0.2 to 3.0 mm2 (Paragraph [0019] discloses the diameter as 1mm to 3mm meaning the area is 0.79 mm2 to 7.1mm2). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sharma to have the outlet cross-sectional area be 0.2 to 3.0 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Sharma with Fritze’s application tip to have a cross-sectional area of 0.79 mm2 to 7.1mm2  allows for the dental material to pass through the device. Further, applicant places no criticality on the range claimed, indicating simply that the outlet cross-sectional area “preferably” in the range of  0.2 to 3.0 mm2 within the claimed ranges (Page 20, Lines 1-3).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fritze in view of Yamada further in view of McKay (US 20120022541).
Regarding Claim 4, Sharma/Fritze/Yamada does not disclose the area of the wall comprises thermochromic material having a switching temperature in the range of 25 to 500C, wherein the thermochromic material, at a temperature below the switching temperature, has lower transmittance with respect to radiation at least of the second wavelength range than at a temperature above the switching temperature.
McKay, in the same field of endeavor, discloses the area of the wall (Paragraph [0040]) comprises thermochromic material 16 having a switching temperature in the range of 25 to 500C (Paragraph [0063]), wherein the thermochromic material, at a temperature below the switching temperature (Paragraph [0063] discloses a color change at a temperature), has lower transmittance with respect to radiation at least of the second wavelength range (Paragraph [0065]) than at a temperature above the switching temperature (Paragraph [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma/Fritze/Yamada’s dental device with McKay’s area of the wall with a thermochromic material in order to ensure that the desired viscosity has been reached when at a specific temperature (Paragraph 0061]).
Regarding Claim 5,  Sharma/Fritze/Yamada does not disclose the thermochromic material is selected from the group composed of inorganic pigments comprising metal salts in which a color transition takes place due to a phase transmission, a change in the ligand geometry, a change in the coordination number, organic pigments comprising thermochromic liquid crystals, conjugated polymers and leuco-dyes and combinations.
McKay discloses the thermochromic material 16 is selected from the group composed of inorganic pigments comprising metal salts (Paragraph [0082-84]) in which a color transition takes place due to leuco-dyes (Paragraph [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma/Fritze/Yamada’s dental device with McKay’s thermochromic material in order to ensure that the desired viscosity has been reached when at a specific temperature (Paragraph 0061]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fritze in view of Yamada further in view of Mehlmann (US 8376573).
Regarding Claim 8, Sharma does not disclose the wall  has a transmission area which, at least in the second temperature range, is permeable to radiation of the second wavelength range, wherein the wall further has a reflection area on the side opposite the transmission area that is configured, at least in the second temperature range, to reflect or backscatter radiation of the second wavelength range passing through the cavity with a reflectance of at least 50% into the cavity.
Fritze discloses the wall (6) has a transmission area (Paragraph [0016] discloses the material has an optical filter meaning the entire wall is a transmission area) which, at least in the second temperature range (Paragraph [0016]), is permeable to radiation of the second wavelength range (Paragraph [0016] where it does not pass through the optical filter). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma’s dental device with Fritze’s temperature ranges (Paragraph [0016]) in order to allow for a change in the viscosity as the increase in temperature allows for a lower viscosity of the dental material, as taught by Sharma (Paragraph [0166]).
 Mehlmann, in the same field of endeavor discloses reflection area  5 on the side opposite the transmission area 15 that is configured, at least in the second temperature range, to reflect radiation (Column 4, Lines 1-11) of the second wavelength range passing through the cavity with a reflectance of at least 50% into the cavity (the reflectance is 100% as the entirety of the light is impermeable). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma/Fritze/Yamada’s dental device with Mehlmann’s reflection area to allow the permeable light wavelength to continuous heat the dental material.
Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fritze in view of Yamada further in view of Discko (US 20170119498).
Regarding Claim 9, Sharma/Fritze/Yamada does not disclose the first temperature range is a range of 15 to 25°C and wherein the second temperature range is a range of 25 to 75°C.  
Discko, in the same field of endeavor, discloses the first temperature range is a range of 15 to 25°C (Paragraph [0004]; disclosed as room temperature) and wherein the second temperature range is a range of 25 to 75°C (Paragraph [0004] via application of heat).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma/Fritze/Yamada’s dental device with Discko’s temperature ranges (Paragraph [0004]) in order to allow for a change in the viscosity as the increase in temperature allows for a lower viscosity of the dental material, as taught by Sharma (Paragraph [0166]).
Regarding Claim 10, Sharma discloses the dental material is to be cured with the radiation of the first wavelength or the first wavelength range (Paragraph [00165]). Sharma/Fritze/Yamada does not disclose, wherein the dental material in the first temperature range, in particular at a temperature, has a viscosity of greater and the dental material in the second temperature range has a viscosity of that is less.
Discko discloses wherein the dental material in the first temperature range (Paragraph [0004]), in particular at a temperature, has a viscosity of greater and the dental material in the second temperature range has a viscosity of that is less (Paragraph [0003-0004]). Discko teaches that as temperature rises the viscosity reduces therefore increasing the importance of optical filtering. While Discko does not disclose the exact temperature and viscosity of each of the temperatures, Discko discloses the principle in which the chemical property of the genus applies to the species and depicts the predictability as the temperature rises the viscosity will decrease. It would have been obvious to one of ordinary skill in the art to have modified Sharma/Fritze/Yamada’s dental device with Discko’s inverse relationship of temperature and viscosity in order  to show thermal insulating effects in the device, the heat label may be designed to change state when at a temperature in the range, such that in use, when the heat label changes state, the surgeon (or user or operator) is visually alerted that the temperature of the adhesive is at an advantageous working viscosity (Paragraph [0003]).
Regarding Claim 12, Sharma discloses an absorption area (Paragraph [0134] discloses heating absorbing elements within the material) in the cavity (552A) comprising or consisting of an absorbent material (Paragraph [0134]; via nanoparticles) which, at least in the second temperature range, has an absorbance with respect to radiation of the second wavelength (Paragraphs [0134]; the second wavelength is visible light which completely permeable and is therefore completely absorbed)	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/6/2022